DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 2/2/2022 is acknowledged. Claims 14, 16-19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 8, 10, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devpat (WO 2016/163924).
Devpat discloses a fluid container (1), comprising in combination: a fluid containing vessel (3); a lid (6) removably attachable to said vessel and closing said vessel; a resilient mass of material (13) coupled to either said vessel or said lid, either directly or indirectly; and a hole/pathway (14) passing through said mass of material, wherein a carabiner (12) is positioned passing through said hole in said resilient mass of material, said carabiner having a friction fit through said hole, with sufficient friction to support said carabiner in multiple static positions and with sufficient friction to resist gravity loads on said carabiner (pg. 12, lines 6-21), wherein said hole through said resilient mass of material is sized to have a friction fit with a carabiner positioned extending through said hole, wherein said resilient mass is coupled to said vessel or said lid indirectly through a carabiner support (Fig. 3), wherein said hole has a smooth inner surface completely surrounded by said resilient material (Fig. 8), wherein said pathway has a lateral access slot with a width large enough to allow a carabiner to pass through said slot and into said pathway (Fig. 5).

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deylamian et al. (U.S. Application Publication No. 2018/0162582).
Deylamian discloses a fluid container (400), comprising in combination: a fluid containing vessel (102); a lid (108) removably attachable to said vessel and closing said vessel; a resilient mass of material (at 116) coupled to either said vessel or said lid, .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devpat.
Devpat discloses wherein the carabiner and resilient material include a smooth surface and a non-smooth surface (25). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the smooth surface on the carabiner and the non-smooth surface on the resilient material, since the connection would function in the same manner and it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devpat in view of Petrillo et al. (U.S. Application Publication No. 2017/0119212).
Devpat fails to teach wherein said resilient mass is a silicone over mold.
Petrillo teaches that it is known in the art to manufacture container grips with silicone over molds (par. 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the mass with silicone, in order to make the mass more durable.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devpat in view of Stuart (U.S. Application Publication No. 2005/0011897) and Davis (U.S. Application Publication No. 2009/0293238).
Devpat fails to teach wherein a magnetic attachment pair, including a first half of said pair magnetically attracted to a second half of said pair, is positioned with one of said halves located upon said lid and one of said halves located upon said vessel.
Stuart teaches that it is known in the art to manufacture a container with an attachment pair, including a first half (4) of said pair connected to a second half (5) of said pair, with one of said halves located upon said lid and one of said halves located upon said vessel (Fig. 1, ar. 21).
Davis teaches that it is known in the art to manufacture attachment structure as magnets (par. 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with magnetic attachment .

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deylamian in view of Devpat.
Deylamian discloses wherein said lid includes a planar circular upper surface with said pathway extending horizontally parallel with said planar surface, and with said pathway spaced above said planar surface (Fig. 4), but fails to teach wherein said carabiner has a friction fit along said pathway with said resilient material, with sufficient friction to support said carabiner in multiple positions and with sufficient friction to resist gravity loads on said carabiner.
Devpat teaches wherein a carabiner can be attached to a lid with a friction fit along a pathway with sufficient friction to support said carabiner in multiple positions and with sufficient friction to resist gravity loads on said carabiner (pg. 12, lines 6-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have connected the carabiner with a friction connection, so that the carabiner could be moved and stored in different locations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733